              Case 4:21-cv-00548-YGR Document 22-1 Filed 04/21/21 Page 1 of 2




1    Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
2    480 S. Ellsworth Ave.
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    Attorney for Plaintiff

6
7                                        UNITED STATES DISTRICT COURT
8                                    NORTHERN DISTRICT OF CALIFORNIA
9
10   MARIA RUTENBURG,                                          Case No.: 3:21-cv-00548-YGR
                            Plaintiff,
11                                                             DECLARATION OF MARK L. JAVITCH
     v.                                                        IN SUPPORT OF LEAVE TO AMEND
12
     TWITTER, INC.,
13                        Defendant.
14
15
             Pursuant to Civil L.R. 7-2(d) and 7-5, I hereby declare the following in support of Plaintiff’s
16
     Motion for Leave to Amend:
17
          1. I am an attorney duly licensed to practice in the State of California and before the District Court
18
             for the Northern District of California.
19
          2. I am competent to testify to the matters stated herein.
20
          3. This declaration is based on personal knowledge of the matters set forth herein.
21
          4. I am an attorney of record for Plaintiff MARIA RUTENBURG in the instant matter.
22
          5. Attached as Exhibit A is the [Proposed] Second Amended Complaint.
23
          6. Attached as Exhibit B is the Redlined comparison version of the updates made compared to the
24
             Amended Complaint.
25
26
27
                                                           1
28                                                                                              3:21-cv-00548-YGR
             Case 4:21-cv-00548-YGR Document 22-1 Filed 04/21/21 Page 2 of 2




1           I declare under penalty of perjury under the laws of the State of California and the United
2    States of America that the foregoing is true and correct. This declaration is executed on this 21st
3    day of April 2021, in San Mateo, California.
4
5    Dated: April 21, 2021                            Respectfully submitted,
6                                                     By:_/s/ Mark L. Javitch______
7                                                     Mark L. Javitch (CA SBN 323729)
                                                      Javitch Law Office
8                                                     480 S. Ellsworth Ave.
                                                      San Mateo, CA 94401
9                                                     Telephone: (650) 781-8000
                                                      Facsimile: (650) 648-0705
10                                                    mark@javitchlawoffice.com
11                                                    Attorney for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                      2
28                                                                                      3:21-cv-00548-YGR
